Citation Nr: 0501582	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  04-38 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.
 
On October 2004 the veteran filed a substantive appeal and 
elected to have the case decided without a hearing.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  There is no medical evidence of hearing loss in either 
ear during active service or for decades thereafter, and the 
competent evidence shows that it is less likely than not that 
a current diagnosis of hearing loss is linked to service, to 
include excessive noise exposure while on active duty.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the March 2004 rating decision and the October 
2004 Statement of the Case, and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.
 
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim for service connection for bilateral hearing 
loss.  Further, the December 2003 and the December 2004 
letters from the RO to the veteran informed him of the type 
of evidence that would substantiate his claim (an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; a current physical or mental disability 
(in this case, hearing loss); and a relationship between the 
current disability and an injury, disease or event in 
service)).  He was additionally informed that he could obtain 
and submit private evidence in support of his claim, and that 
he could  have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.   In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim for service connection for bilateral hearing loss, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran on December 2003, before the March 2004 RO decision 
that is the subject of this appeal.  Further, the veteran has 
been presented subsequent opportunities to present any 
evidence in his possession or that he could obtain that would 
substantiate his claim.  Thus, the Board finds that the 
veteran received VCAA notice at the required time in this 
case (prior to the initial rating decision).   

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the December 2003 
letter, the RO asked the veteran to provide any medical 
records in his possession and to send the RO needed evidence 
as soon as possible.  In the Board's view, the above 
notification is the equivalent of notifying the veteran that 
he should submit any evidence in his possession that could 
support his claim or obtain any such evidence, or notify the 
RO of any such evidence not in his possession.  VCAA requires 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  In the case of the veteran's claim, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless, non-prejudicial error.  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
 
Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
December 2003 and December 2004 correspondence and asked him 
to identify all medical providers who treated him for hearing 
loss.  The RO has obtained all identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent a VA examination in March 2004, which 
included an audiological evaluation and an appropriate nexus 
opinion.  The Board finds this examination, along with other 
medical evidence of record, provides sufficient findings upon 
which to adjudicate the veteran's appeal for service 
connection for hearing loss.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

The veteran's service personnel records show that the veteran 
served as a gunner's mate during service and that he 
participated in multiple bombardment operations during 
service.  The veteran's service medical records are negative 
for any complaints, symptoms, diagnoses, or treatment for 
hearing loss.  The veteran's October 1945 separation 
examination included a whispered and spoken voice hearing 
test, which was reported as normal (15'/15'), and a coin 
click hearing test, which was also reported as normal 
(20'/20').  No pertinent disease or defect was detected.  

An audiometric evaluation report conducted on May 1987 by a 
post-service private provider found that the veteran suffered 
from hearing loss.  A June 1989 audiometric evaluation report 
included a notation that the veteran had been using hearing 
aids for three years preceding the evaluation.  The post-
service medical records were negative for evidence or a 
medical opinion that a nexus existed between the hearing loss 
and service. 
      
The veteran filed a claim for service connection for hearing 
loss in August 2003.  At the time, the veteran submitted a 
statement in which he stated that he noticed his hearing 
progressively diminishing since 1946.  The veteran indicated 
that he served on board USS New Mexico as a gunner mate from 
1942 to 1945.  In this capacity he manned the 5'' gun on the 
starboard side next to the 16'' guns.  Through this 
statement, the veteran explained that while he was in service 
hearing protection was neither mandatory nor provided.  He 
therefore related his current hearing loss to noise exposure 
during service.  The veteran indicated that he did not seek 
medical assistance for hearing loss until 1970.  

The veteran underwent a VA examination in March 2004.  He 
informed the clinician that he was exposed to occupational 
and recreational noise exposure while in service and as a 
civilian, by way of tractors, as well as other heavy 
equipment and recreational hunting.  The veteran further 
reported a 10-year history of bilateral intermittent tinnitus 
and progressive hearing loss.  Upon examination, the right 
ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 
3000 hertz, and 4000 hertz were measured at 25, 35, 45, 80 
and 95 decibels, respectively.  Left ear pure thresholds at 
500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
were measured at 25, 40, 85, 90, and 105 decibels, 
respectively.  Speech recognition scores were 64 percent for 
the right ear and 44 percent for the left ear.    The 
clinician diagnosed the veteran with moderately severe 
sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.  After he 
reviewed the service medical records, took into account the 
history provided by the veteran and upon examination, the 
clinician concluded that the veteran's hearing loss and 
tinnitus were "less than likely" due to military service.

Following the rating decision of March 2004, the veteran's 
spouse of 62 years submitted a statement contending that any 
history provided by the veteran to the VA clinician at the 
time of the evaluation was not reliable due to the veteran's 
Parkinson's disease and senility.  The veteran's spouse 
reported that as a civilian the veteran was not exposed to 
occupational or recreational noise exposure such as heavy 
equipment.  She further stated that the veteran failed to 
seek medical help for his hearing until the 1960's despite 
the fact that his hearing loss was related to his time in 
military service and began following separation from service.  
In support of her statement, she submitted a post-service 
private medical report from December 2004 that confirmed the 
veteran's Parkinson's diagnosis along with progressive memory 
loss.


Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for an organic disease of the nervous system, 
such as a sensorineural hearing loss, when it is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).
 
Impaired hearing will be considered to be a disability when 
the auditory threshold
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral hearing loss. 

The service medical records are negative for any complaints, 
symptoms, diagnoses, or treatment for hearing loss.  The 
examination performed at the time of the veteran's separation 
from service includes a normal clinical evaluation of the 
ears and normal hearing upon whispered voice, spoken voice, 
and coin click examinations.

The earliest post-service medical evidence that shows hearing 
loss is dated decades after service and the record is devoid 
of a competent opinion linking such hearing loss to any 
incident of service, to include excessive noise exposure 
without hearing protection.  As to the latter point, the 
veteran indicated at his March 2004 VA examination that he 
had been exposed to excessive noise associated with large 
weaponry fire while aboard ship during World War II.  
Moreover, his spouse presented lay statements to the effect 
that the veteran's recollection and history provided to the 
VA clinician relating to post-service noise exposure was not 
accurate due to the veteran's current condition of 
Parkinson's and memory loss.  As explained below, the Board 
does not dispute the veteran's exposure to large weaponry 
fire while on active duty but the fact remains that the 
medical evidence of record does not link his current hearing 
loss to service.

38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (1996).  Specifically, VA regulations provide 
that in the case of any veteran who has engaged in combat 
with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

In this appeal, the denial of the veteran's claim for service 
connection for hearing loss is not due to the veteran's 
account of what occurred during service; rather, it is based 
upon the service medical evidence, to include the report of 
separation examination, showing no hearing loss upon testing; 
the absence of medical evidence of any hearing loss until 
decades post-service, the absence of any competent evidence 
showing link between his current hearing impairment and an 
in-service incident, including acoustic trauma or excessive 
noise exposure; and the only competent opinion that addresses 
the contended causal relationship, which goes against the 
claim.  Specifically, the medical opinion found in the report 
of the VA audiological examination dated March 2004, which 
followed a review of the record (to include private post-
service medical records, service personnel and service 
medical records), history obtained from the veteran that 
included excessive noise exposure during service, and an 
audiological examination, which does not link the veteran's 
bilateral hearing loss to any incident during service.  There 
is no competent opinion to the contrary of record.

There is also no contemporaneously recorded medical evidence 
in the file of a continuity of symptomatology for hearing 
loss following discharge from service and up to 1987.  While 
the veteran is competent to state whether he noticed some 
hearing loss over the years, he is not competent to opine 
whether he had a hearing loss disability at any point in 
time, as defined by the applicable VA regulation.  38 C.F.R. 
§ 3.385 (2004).  That is, the veteran is competent to report 
his symptoms; however, he is not a medical professional and 
his statements do not constitute competent medical evidence 
that a hearing loss disability was present during or more 
proximate to service or is otherwise related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge.

For the reasons stated above, the Board finds that service 
connection for the condition of bilateral hearing loss is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990);  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


